Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 5, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree and conspiracy in the second degree, and sentencing him to concurrent terms of 15 years to life and 81/3 to 25 years, respectively, unanimously affirmed.
Defendant’s guilt was proven by overwhelming evidence which established that he played a key role in the conspiracy to transport 600 kilograms of cocaine into New York City and that he knowingly and intentionally possessed more than four ounces of this cocaine.
Even if the court improperly admitted the police-recorded conversations between the confidential informant and two of defendant’s coconspirators, such error was harmless. Substantial evidence of coordinated actions by the coconspirators independently demonstrated the existence of the conspiracy (People v Salko, 47 NY2d 230, 237).
*217Defendant’s speedy trial motion was properly denied. The court’s findings of excludability are supported by the totality of the record, including the parties’ submissions on the motion.
The court properly replaced a sworn juror who was required to be absent for several days in order to attend a funeral (People v Matthew, 228 AD2d 260).
On the basis of the evidence adduced at the Hinton hearing, the People sustained their burden, justifying the closure of the courtroom during the testimony of a police officer.
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Milonas and Tom, JJ.